 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   Ernest Kelly Holestine,                                    Case No.: 3:18-cv-2094-AJB-WVG
12                                             Plaintiff,
                                                                ORDER DENYING PLAINTIFF’S
13   v.                                                         MOTION FOR A TEMPORARY
     R.J. Donovan Correctional Facility, et al.,                RESTRAINING ORDER (Doc. No. 31)
14
15                                    Defendants.
16
           Before the Court is Plaintiff’s motion for a temporary restraining order to enjoin his
17
     transfer to a mental hospital and other retaliatory acts against Plaintiff. (Doc. No. 31.) For
18
     the reasons stated herein, the Court DENIES Plaintiff’s request for a TRO.
19
                                          I.       BACKGROUND
20
           After Plaintiff was assaulted by another inmate, Plaintiff received emergency
21
     surgery. (Doc. No. 31 at 5.) Plaintiff believes that the assault was orchestrated by RJ
22
     Donovan’s correctional officers in retaliation for Plaintiff’s participation in an
23
     investigation regarding staff misconduct. (Id.) Plaintiff also complains of other retaliatory
24
     behavior by the officers, including restricted access to the law library, and now an
25
     involuntary transfer to a state mental hospital. (Id.)
26
                                    II.         LEGAL STANDARDS
27
           To obtain a temporary restraining order “a party must demonstrate either:
28
                                                            1

                                                                                   3:18-cv-2094-AJB-WVG
 1   (1) probable success on the merits and irreparable injury; or (2) sufficiently serious
 2   questions going to the merits to make the case a fair ground for litigation, with the balance
 3   of hardships tipping decidedly in favor of the party requesting relief.” Makua v. Rumsfeld,
 4   163 F. Supp. 2d 1202, 1215 (D. Haw. 2001). The hardship evaluation calls upon the Court
 5   to balance competing claims of injury and the effect that a grant or denial of injunctive
 6   relief would have on the parties and the public interest. Sierra Club v. Penfold, 857 F.2d
 7   1307, 1318 (9th Cir. 1988).
 8                                       III.   DISCUSSION
 9         Plaintiff filed a TRO to (1) prevent Defendants from transferring Plaintiff to the state
10   mental hospital; (2) investigate Plaintiff’s allegations of staff misconduct; and (3) enjoin
11   Defendants from retaliation against Plaintiff. (Doc. No. 31 at 1.)
12         Plaintiff argues the threat against him is irreparable because he believes he has
13   shown that he was not only injured by another inmate, but that he submitted declarations
14   stating it was orchestrated by the officers. (Id. at 7.) He also argues he is imminently facing
15   a transfer to a mental hospital. (Id.) Both, he asserts, are First, Eighth, and Fourteenth
16   Amendment violations.
17         Defendants argue that there is no connection between the complaint and the relief
18   requested in the TRO. (Doc. No. 35 at 4.) Plaintiff’s complaint alleges discrimination by
19   Defendants due to his mental disabilities by excluding him from “academic[s], work, and
20   credit-earning services, programs, and activities.” (Doc. No. 1 ¶ 16.) Thus, Plaintiff’s
21   theory that he is being transferred in retaliation for his participation in staff misconduct
22   investigations is unrelated to his complaint. As Defendants note, a complaint filed in
23   federal court should not be used to air any number of grievances. (Doc. No. 35 at 6 (quoting
24   Ellis v. Benedetti, No. 3:08-CV-00657-MMD, 2013 WL 5947359, at *1 (D. Nev. Nov. 4,
25   2013) (stating an inmate “may not file an action in federal court and then use the action as
26   a forum to air unrelated grievances.”)).) Rather, Defendants assert Plaintiff should exhaust
27   his administrative remedies by filing a grievance with the prison, then filing a new action
28   if necessary. (Id.) The Court agrees. Nevertheless, the Court will address the merits of
                                                    2

                                                                                3:18-cv-2094-AJB-WVG
 1   Plaintiff’s TRO.
 2         Defendants present two arguments under the first TRO prong. First, Defendants
 3   argue that Plaintiff was transferred to a state mental system because Plaintiff’s medical
 4   team thought it would be in his best interests. (Id.) Second, Defendants state that they do
 5   not have unilateral authority to transfer Plaintiff out of Donovan—a decision that can only
 6   be made by Plaintiff’s “Interdisciplinary Treatment Team (comprised of mental health
 7   professionals).” (Id.) This can only be done upon recommendation and after a due process
 8   hearing (“Vitek hearing”) is given. (Id.) The Court finds these arguments compelling.
 9         First, Defendants present justifiable reasons Plaintiff was transferred to a state
10   mental facility. (Doc. No. 35 at 5–6.) The Vitek panel determined “Plaintiff to be in need
11   of an increased level of care from the DSH.” (Id. at 5.) Defendants note Plaintiff’s
12   “depression and PTSD were worsening over time, impairing his ability to function properly
13   within CDCR’s Mental Health Delivery System.” (Id. at 4.) This shows Defendants had
14   legitimate, non-retaliatory reasons for his transfer. Second, Plaintiff’s theory that he is
15   being transferred in retaliation cannot stand knowing the facts precipitating his transfer.
16   Defendants submitted declarations stating they did not have unilateral control over his
17   transfer, as a panel of his treating mental health physicians were the ones to make those
18   decisions without Defendants’ input. Thus, the Court finds Plaintiff is likely to lose on the
19   merits of his retaliation claim.
20                                      IV.   CONCLUSION
21         Because the Court finds that it likely does not have jurisdiction over the unrelated
22   arguments in this TRO, and because the Court finds Plaintiff is not likely to win on the
23   merits of a retaliation claim in this instance, the Court DENIES Plaintiff’s motion for a
24   TRO. (Doc. No. 31.)
25   IT IS SO ORDERED.
26   Dated: April 16, 2019
27
28
                                                   3

                                                                               3:18-cv-2094-AJB-WVG
